Exhibit 10.69

LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)

THIS LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY) (“EX-IM AGREEMENT”) dated
as of the Closing Date, between SILICON VALLEY BANK (“Bank”), a California
corporation, and RAMTRON INTERNATIONAL CORPORATION, a Delaware corporation
(“Borrower”), provides the terms on which Bank will lend to Borrower and
Borrower will repay Bank. The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this EX-IM Agreement will be construed following
GAAP Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation” in this
or any Loan Document. This EX-IM Agreement shall be construed to impart upon
Bank a duty to act reasonably at all times.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay.

Borrower will pay Bank the unpaid principal amount of all EX-IM Advances and
interest on the unpaid principal amount of the EX-IM Advances.

 

2.1.1 EX-IM Advances.

(a) Bank will make EX-IM Advances not exceeding (i) the lesser of (x) the EX-IM
Committed Line or (y) the Foreign Borrowing Base, minus (ii) the outstanding
principal balance of any EX-IM Advances. Notwithstanding the foregoing, no EX-IM
Advances shall be made that would result in any Default or Event of Default
under the Domestic Loan Agreement or if the Domestic Loan Agreement is not in
full force and effect. Amounts borrowed under this Section may be repaid and
reborrowed during the term of this EX-IM Agreement.

(b) To obtain an EX-IM Advance, Borrower must notify Bank by facsimile or
telephone by 3:00 p.m. Pacific time on the Business Day the EX-IM Advance is to
be made. Borrower must promptly confirm the notification by delivering to Bank a
completed Transaction Report attached as Exhibit B and submit purchase orders
and Export Orders in connection with such EX-IM Advance. Bank will credit EX-IM
Advances to Borrower’s deposit account. Bank may make Credit Extensions under
this EX-IM Agreement based on instructions from a Responsible Officer or his or
her designee or without instructions if the Credit Extensions are necessary to
meet Obligations which have become due. Bank may rely on any telephone notice
given by a person whom Bank believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss suffered by Bank from that reliance.

(c) The EX-IM Committed Line terminates on the EX-IM Maturity Date, when all
EX-IM Advances and other amounts due under this EX-IM Agreement are immediately
payable.



--------------------------------------------------------------------------------

2.2 Overadvances.

If Borrower’s Obligations under Section 2.1.1 exceed the lesser of either
(i) the EX-IM Committed Line or (ii) the Foreign Borrowing Base, Borrower must
immediately pay Bank the excess.

 

2.3 Interest Rate, Payments.

(a) Interest Rate. EX-IM Advances accrue interest on the outstanding principal
balance at a floating per annum rate equal to the interest rate applicable to
Advances as set forth in the Domestic Loan Agreement, which interest shall be
payable monthly. After an Event of Default, Obligations accrue interest at five
percent (5%) above the rate effective immediately before the Event of Default.
The interest rate increases or decreases when the Prime Rate changes. Interest
is computed on a 360 day year for the actual number of days elapsed.

(b) Payments. Interest due on the EX-IM Committed Line is payable on the last
day of each month. Bank may debit any of Borrower’s deposit accounts including
Account Number 3300599205 for principal and interest payments or any amounts
Borrower owes Bank. Bank will notify Borrower when it debits Borrower’s
accounts. These debits are not a set-off. Payments received after 12:00 noon
Pacific time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest accrues.

 

2.4 Fees.

Borrower will pay:

(a) Bank Expenses. All Bank Expenses incurred through and after the date of this
EX-IM Agreement (including reasonable attorneys’ fees and expenses) payable when
due; and

(b) EX-IM Bank Expenses. On the Closing Date, EX-IM Bank Expenses incurred
through the date hereof.

 

2.5 Use of Proceeds.

Borrower will use the proceeds of the EX-IM Advances only for the purposes
specified in the EX-IM Borrower Agreement. Borrower will not use the proceeds of
the EX-IM Advances for any purpose prohibited by the EX-IM Borrower Agreement.

 

2.6 EX-IM Guarantee.

To facilitate the financing of EX-IM Eligible Foreign Accounts, the EX-IM Bank
has agreed to guarantee the EX-IM Advances made under this EX-IM Agreement,
pursuant to a Master Guarantee Agreement, Loan Authorization Agreement and (to
the extent applicable) Delegated Authority Letter Agreement (collectively, the
“EX-IM Guarantee”). If, at any time after the EX-IM Guarantee has been entered
into by Bank, for any reason other than due to any action or inaction of
Borrower under the EX-IM Guarantee, (a) the EX-IM Guarantee shall cease to be in
full force and effect, or (b) if the EX-IM Bank declares the EX-IM Guarantee
void or revokes any obligations thereunder or denies liability thereunder, and
any Overadvance results

 

2



--------------------------------------------------------------------------------

from either of the foregoing, Bank shall provide notice of such Overadvance to
Borrower, and Borrower shall immediately pay the amount of the excess to Bank.
If, at any time after the EX-IM Guarantee has been entered into by Bank, for any
reason other than the one described in the foregoing sentence, (x) the EX-IM
Guarantee shall cease to be in full force and effect, or (y) the EX-IM Bank
declares the EX-IM Guarantee void or revokes any obligations thereunder or
denies liability thereunder, any such event shall constitute an Event of Default
under this EX-IM Agreement. Nothing in any confidentiality agreement in this
EX-IM Agreement or in any other agreement shall restrict Bank’s right to make
disclosures and provide information to the EX-IM Bank in connection with the
EX-IM Guarantee.

 

2.7 EX-IM Borrower Agreement.

Borrower shall execute and deliver a Borrower Agreement, in the form specified
by the EX-IM Bank (attached hereto as Annex A), in favor of Bank and the EX-IM
Bank, together with an amendment thereto approved by the EX-IM Bank to conform
certain terms of such Borrower Agreement to the terms of this EX-IM Agreement
(as amended, the “EX-IM Borrower Agreement”). When the EX-IM Borrower Agreement
is entered into by Borrower and the EX-IM Bank and delivered to Bank, this EX-IM
Agreement shall be subject to all of the terms and conditions of the EX-IM
Borrower Agreement, all of which are hereby incorporated herein by this
reference. From and after the time Borrower and the EX-IM Bank have entered into
the EX-IM Borrower Agreement and delivered the same to Bank, Borrower expressly
agrees to perform all of the obligations and comply with all of the affirmative
and negative covenants and all other terms and conditions set forth in the EX-IM
Borrower Agreement as though the same were expressly set forth herein. In the
event of any conflict between the terms of the EX-IM Borrower Agreement (if then
in effect) and the other terms of this EX-IM Agreement, whichever terms are more
restrictive shall apply. Borrower acknowledges and agrees that it has received a
copy of the Loan Authorization Agreement which is referred to in the EX-IM
Borrower Agreement. If the EX-IM Borrower Agreement is entered into by Borrower
and the EX-IM Bank and delivered to Bank, Borrower agrees to be bound by the
terms of the Loan Authorization Agreement, including, without limitation, by any
additions or revisions made prior to its execution on behalf of EX-IM Bank. Upon
the execution of the Loan Authorization Agreement by EX-IM Bank and Bank, it
shall become an attachment to the EX-IM Borrower Agreement. Borrower shall
reimburse Bank for all fees and all out of pocket costs and expenses incurred by
Bank with respect to the EX-IM Guaranty and the EX-IM Borrower Agreement,
including without limitation all facility fees and usage fees, and Bank is
authorized to debit any of Borrower’s deposit accounts with Bank for such fees,
costs and expenses when paid by Bank.

 

3. CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial EX-IM Advance.

Bank’s obligation to make the initial EX-IM Advance is subject to the condition
precedent that it receives the agreements, documents and fees it requires.

 

3.2 Conditions Precedent to all Advances.

Bank’s obligations to make each EX-IM Advance, including the initial EX-IM
Advance, is subject to the following:

(a) timely receipt of any export purchase order relating to the request;

 

3



--------------------------------------------------------------------------------

(b) receipt of a Transaction Report;

(c) the representations and warranties in Section 5 must be materially true on
the date of the Transaction Report and on the effective date of each EX-IM
Advance and no Event of Default may have occurred and be continuing, or result
from the EX-IM Advance. Each EX-IM Advance is Borrower’s representation and
warranty on that date that the representations and warranties of Section 5
remain true; and

(d) the EX-IM Guarantee will be in full force and effect.

 

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest.

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank may place a “hold” on any deposit account pledged as Collateral.

 

4.2 Authorization to File.

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

 

5.1 Domestic Loan Documents.

The representations and warranties contained in the Domestic Loan Documents,
which are incorporated into this EX-IM Agreement, are true and correct.

 

5.2 Accounts Receivable.

(a) For each Account with respect to which EX-IM Advances are requested, on the
date each EX-IM Advance is requested and made, such Account shall meet the
Minimum EX-IM Foreign Eligibility Requirements, as the case may be, set forth in
Section 13.1 below.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
Borrower’s Books are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an EX-IM Eligible Account in
any

 

4



--------------------------------------------------------------------------------

Transaction Report. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.

 

6. AFFIRMATIVE COVENANTS

Borrower will do all of the following:

 

6.1 Domestic Loan Documents.

Borrower will comply with all the provisions of the Domestic Loan Documents.

 

6.2 EX-IM Insurance.

If required by Bank, Borrower will obtain, and pay when due all premiums with
respect to, and maintain uninterrupted foreign credit insurance. In addition,
Borrower will execute in favor of Bank an assignment of proceeds of any
insurance policy obtained by Borrower and issued by EX-IM Bank insuring against
comprehensive commercial and political risk (the “EX-IM Bank Policy”). The
insurance proceeds from the EX-IM Bank Policy assigned or paid to Bank will be
applied to the balance outstanding under this EX-IM Agreement. Borrower will
immediately notify Bank and EX-IM Bank in writing upon submission of any claim
under the EX-IM Bank Policy. Then Bank will not be obligated to make any further
Credit Extensions to Borrower without prior approval from EX-IM Bank.

 

6.3 Borrower Agreement.

Borrower will comply with all terms of the EX-IM Borrower Agreement. If any
provision of the EX-IM Borrower Agreement conflicts with any provision contained
in this EX-IM Agreement, the more strict provision, with respect to the
Borrower, will control.

 

6.4 Terms of Sale.

Borrower will, if required by EX-IM Bank or Bank, cause all sales of products on
which the Credit Extensions are based to be supported by one or more irrevocable
letters of credit in an amount and of matter, naming a beneficiary and issued by
a financial institution acceptable to Bank and negotiated by Bank.

 

6.5 Reporting Requirements.

Borrower shall deliver all reports, certificates and other documents to Bank as
provided in the EX-IM Borrower Agreement, including, without limitation,
purchase orders and any other information that Bank and EX-IM Bank may
reasonably request. In addition, Borrower shall comply with the reporting
requirements set forth in the Domestic Loan Documents.

 

6.6 EX-IM Eligible Foreign Accounts.

As soon as available, but no later than thirty (30) days after the last day of
each quarter in which Borrower requested an EX-IM Advance, copies of individual
invoices equal to or greater than ten percent (10%) of all outstanding EX-IM
Eligible Foreign Accounts (as reported at quarter-end).

 

5



--------------------------------------------------------------------------------

6.7 Export Orders.

As soon as available, but no later than thirty (30) days after the last day of
each quarter in which Borrower requested an EX-IM Advance, copies of individual
invoices equal to or greater than ten percent (10%) of all Export Orders for the
past fiscal quarter.

 

6.8 Further Assurances.

Borrower will execute any further instruments and take further action as Bank
requests to perfect or continue Bank’s security interest in the Collateral or to
effect the purposes of this EX-IM Agreement.

 

7. NEGATIVE COVENANTS

Borrower will not do any of the following:

 

7.1 Domestic Loan Documents.

Violate or fail to comply with the Domestic Loan Documents.

 

7.2 EX-IM Borrower Agreement.

Violate or fail to comply with any provision of the EX-IM Borrower Agreement.

 

7.3 EX-IM Agreement.

Take an action, or permit any action to be taken, that causes, or could be
expected to cause, the EX-IM Guarantee to not be in full force and effect.

 

8. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

 

8.1 Payment Default.

If Borrower fails to pay any of the Obligations within three (3) days after
their due date. During such three (3) day period after the due date of the
payment of any Obligations, the failure to cure the default is not an Event of
Default (but no Credit Extension will be made during such three (3) day cure
period);

 

8.2 Covenant Default.

If Borrower violates any covenant in this EX-IM Agreement or in any of the
Domestic Loan Documents or the EX-IM Borrower Agreement or an Event of Default
occurs under this EX-IM Agreement or the Domestic Loan Documents.

 

6



--------------------------------------------------------------------------------

8.3 EX-IM Guarantee.

If the EX-IM Guarantee ceases for any reason to be in full force and effect, or
if the EX-IM Bank declares the EX-IM Guarantee void or revokes any obligations
under the EX-IM Guarantee.

 

9. BANK’S RIGHTS AND REMEDIES

 

9.1 Rights and Remedies.

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 of the Domestic Loan Agreement occurs all
Obligations are immediately due and payable without any action by Bank);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
EX-IM Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter Borrower’s premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral; and

(g) Dispose of the Collateral according to the Code.

 

9.2 Power of Attorney.

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect

 

7



--------------------------------------------------------------------------------

or continue the perfection of any security interest regardless of whether an
Event of Default has occurred. Bank’s appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide EX-IM Advances terminates.

 

9.3 Accounts Collection.

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account. Borrower must collect all payments in trust for Bank and, if
requested by Bank, immediately deliver the payments to Bank in the form received
from the account debtor, with proper endorsements for deposit.

 

9.4 Bank Expenses.

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5 of the Domestic Loan Agreement, and take any
action under the policies Bank deems prudent. Any amounts paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then
applicable rate and secured by the Collateral. No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.

 

9.5 Bank’s Liability for Collateral.

If Bank complies with reasonable banking practices it is not liable for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

 

9.6 Remedies Cumulative.

Bank’s rights and remedies under this EX-IM Agreement, the Loan Documents, and
all other agreements are cumulative. Bank has all rights and remedies provided
under the Code, by law, or in equity. Bank’s exercise of one right or remedy is
not an election, and Bank’s waiver of any Event of Default is not a continuing
waiver. Bank’s delay is not a waiver, election, or acquiescence. No waiver is
effective unless signed by Bank and then is only effective for the specific
instance and purpose for which it was given.

 

9.7 Demand Waiver.

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

8



--------------------------------------------------------------------------------

9.8 EX-IM Direction.

Upon the occurrence of an Event of Default, EX-IM Bank shall have right to
(i) direct Bank to exercise the remedies specified in Section 9.1 and
(ii) request that Bank accelerate the maturity of any other loans to Borrower.

 

9.9 EX-IM Notification.

Bank has the right to immediately notify EX-IM Bank in writing if it has
knowledge of any of the following events: (1) any failure to pay any amount due
under this EX-IM Agreement; (2) the Foreign Borrowing Base is less than the sum
of the outstanding Credit Extensions; (3) any failure to pay when due any amount
payable to Bank under any Loan owing by Borrower to Bank; (4) the filing of an
action for debtor’s relief by, against or on behalf of Borrower; (5) any
threatened or pending material litigation against Borrower, or any dispute
involving Borrower.

If Bank sends a notice to EX-IM Bank, Bank has the right to send EX-IM Bank a
written report on the status of events covered by the notice every 30 days after
the date of the original notification, until Bank files a claim with EX-IM Bank
or the defaults have been cured (but no EX-IM Advances may be required during
the cure period unless EX-IM Bank gives its written approval). If directed by
EX-IM Bank, Bank will have the right to exercise any rights it may have against
the Borrower to demand the immediate repayment of all amount outstandings under
the EX-IM Loan Documents.

 

10. NOTICES

All notices or demands by any party about this EX-IM Agreement or any other
related agreement must be in writing and be personally delivered or sent by an
overnight delivery service, by certified mail, postage prepaid, return receipt
requested, or by telefacsimile to the addresses set forth below. A Party may
change its notice address by giving the other Party written notice.

 

If to Borrower:   Ramtron International Corporation   1850 Ramtron Drive  
Colorado Springs, CO 80921   Attn: Eric A. Balzer, CEO   Fax: 719-481-9294  
Email: eric.balzer@ramtron.com If to Bank:   Silicon Valley Bank   380
Interlocken Crescent, Suite 600   Broomfield, CO 80021   Attn: Ron Singh   Fax:
303-469-9088   Email: rsingh@svb.com

 

11. CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts

 

9



--------------------------------------------------------------------------------

in Santa Clara County, California; provided, however, that nothing in this EX-IM
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this EX-IM Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS EX-IM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EX-IM
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the

 

10



--------------------------------------------------------------------------------

action or proceeding, whether of fact or of law, and shall report a statement of
decision thereon pursuant to the California Code of Civil Procedure § 644(a).
Nothing in this paragraph shall limit the right of any party at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

12. GENERAL PROVISIONS

 

12.1 Successors and Assigns.

This EX-IM Agreement binds and is for the benefit of the successors and
permitted assigns of each party. Borrower may not assign this EX-IM Agreement or
any rights under it without Bank’s prior written consent which may be granted or
withheld in Bank’s discretion. Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank’s obligations, rights and benefits
under this EX-IM Agreement.

 

12.2 Indemnification.

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 

12.3 Time of Essence.

Time is of the essence for the performance of all obligations in this EX-IM
Agreement.

 

12.4 Severability of Provision.

Each provision of this EX-IM Agreement is severable from every other provision
in determining the enforceability of any provision.

 

12.5 Amendments in Writing, Integration.

All amendments to this EX-IM Agreement must be in writing. This EX-IM Agreement
represents the entire agreement about this subject matter, and supersedes prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this EX-IM Agreement merge into this EX-IM Agreement and the
Loan Documents.

 

12.6 Counterparts.

This EX-IM Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement.

 

11



--------------------------------------------------------------------------------

12.7 Survival.

All covenants, representations and warranties made in this EX-IM Agreement
continue in full force while any Obligations remain outstanding. The obligations
of Borrower in Section 12.2 to indemnify Bank will survive until all statutes of
limitations for actions that may be brought against Bank have run.

 

12.8 Confidentiality.

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (ii) to prospective transferees or purchasers
of any interest in the Loans, (iii) as required by law, regulation, subpoena, or
other order, (iv) as required in connection with Bank’s examination or audit and
(v) as Bank considers appropriate exercising remedies under this EX-IM
Agreement. Confidential information does not include information that either:
(a) is in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank; or (b) is disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.

 

12.9 EX-IM Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts.

This EX-IM Agreement, the Domestic Loan Agreement and the EX-IM Borrower
Agreement shall continue in full force and effect, and all rights and remedies
under this EX-IM Agreement, the Domestic Loan Agreement and the EX-IM Borrower
Agreement are cumulative. Without limiting the generality of the foregoing, all
“Collateral” as defined in this EX-IM Agreement, the Domestic Loan Agreement and
as defined in the EX-IM Borrower Agreement shall secure all EX-IM Advances and
all interest thereon, and all other Obligations. Any Event of Default under this
EX-IM Agreement shall also constitute an Event of Default under the EX-IM
Borrower Agreement and the Domestic Loan Agreement; any Event of Default under
the Domestic Loan Agreement shall also constitute an Event of Default under the
EX-IM Borrower Agreement and this EX-IM Agreement; and any Event of Default
under the EX-IM Borrower Agreement shall also constitute an Event of Default
under this EX-IM Agreement and the Domestic Loan Agreement. In the event Bank
assigns its rights under this EX-IM Agreement, the Domestic Loan Agreement, or
the EX-IM Borrower Agreement and/or under any note evidencing EX-IM Advances, to
any third party, including, without limitation, the EX-IM Bank, whether before
or after the occurrence of any Event of Default, Bank shall have the right (but
not any obligation), in its sole discretion, to allocate and apportion
Collateral to the EX-IM Borrower Agreement, the Domestic Loan Agreement and/or
note assigned and to specify the priorities of the respective security interests
in such Collateral between itself and the assignee, all without notice to or
consent of the Borrower. Should any term of this EX-IM Agreement conflict with
any term of the Domestic Loan Agreement or the EX-IM Borrower Agreement, the
more restrictive term in such agreements shall govern Borrower.

 

12



--------------------------------------------------------------------------------

13. DEFINITIONS

 

13.1 Definitions.

Except as otherwise defined, terms that are capitalized in this EX-IM Agreement
will have the same meaning assigned in the Domestic Loan Documents. In this
EX-IM Agreement:

“Closing Date” is the date Bank executes this EX-IM Agreement as indicated on
the signature page hereof.

“Collateral” is the property described on Exhibit A.

“Credit Extension” is any EX-IM Advance, or any other extension of credit by
Bank for Borrower’s benefit under this EX-IM Agreement.

“Domestic Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement dated as of August 18, 2009 as amended by that certain First
Amendment to Loan and Security Agreement dated as of February 26, 2010, as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of June 28, 2010, as amended by that certain Third Amendment to Loan and
Security Agreement dated as of October 19, 2010, as amended by that certain
Fourth Amendment to Loan and Security Agreement dated as of March 2, 2011, as
amended by that certain Waiver and Fifth Amendment to Loan and Security
Agreement dated as of June 30, 2011, between Borrower and Bank, as further
amended from time to time.

“Domestic Loan Documents” the Domestic Loan Agreement, any note or notes
executed by Borrower or any other agreement entered into in connection with the
Domestic Loan Agreement, between Borrower and Bank.

“EX-IM Advance” or “EX-IM Advances” is a loan advance (or advances) under the
EX-IM Committed Line.

“EX-IM Bank” is the Export-Import Bank of the United States.

“EX-IM Bank Expenses” are all audit fees and expenses; reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the EX-IM Loan Documents
(including appeals or Insolvency Proceedings) and the fees that the Bank pays to
the EX-IM Bank in consideration of the issuance of the EX-IM Guarantee.

“EX-IM Borrower Agreement” is defined in Section 2.7.

“EX-IM Committed Line” is an EX-IM Advance or EX-IM Advances of up to Seven
Million Five Hundred Thousand Dollars ($7,500,000).

“EX-IM Foreign Eligibility Period” is defined in the term “Eligible Foreign
Accounts.”

 

13



--------------------------------------------------------------------------------

“EX-IM Eligible Foreign Accounts” means Accounts arising in the ordinary course
of Borrower’s business from Non-U.S. Account Debtors and that meet all
Borrower’s representations and warranties in Section 5.2 and conform in all
respects to the EX-IM Borrower Agreement, and are guaranteed by EX-IM Bank, less
any deductible. The following are the minimum requirements (the “Minimum EX-IM
Foreign Eligibility Requirements”) for an Account to be an EX-IM Eligible
Foreign Account. The Account must not be an Account:

(a) that does not arise from the sale of Items in the ordinary course of the
Borrower’s business;

(b) that is not subject to a valid, perfected, and enforceable first priority
security interest in favor of the Lender;

(c) as to which any covenant, representation or warranty contained in the Loan
Documents relating to such Receivable has been breached;

(d) that is not owned by the Borrower or is subject to any right, claim, or
interest of another party other than the Lien in favor of the Lender;

(e) with respect to which an invoice has not been sent;

(f) generated by the sale or provision of defense articles or services, subject
to exceptions approved in writing by Ex-Im Bank;

(g) that is due and payable from a military Buyer, subject to exceptions
approved in writing by Ex-Im Bank;

(h) that is due and payable from a foreign Buyer located in a country with which
Ex- Im Bank is legally prohibited from doing business as set forth in the
current Country Limitation Schedule. (Note: If the Borrower has knowledge that
an export to a country in which Ex-Im Bank may do business, as set forth in the
current Country Limitation Schedule, will be re-exported to a country with which
Ex-Im Bank is legally prohibited from doing business, the corresponding
receivables (or a pro-rata portion thereof) are not eligible for inclusion in
the Export-Related Borrowing Base.);

(i) that does not comply with the requirements of the Country Limitation
Schedule;

(j) that by its original terms is due and payable more than one-hundred-eighty
(180) days from the date of invoice;

(k) that is not paid within sixty (60) calendar days from its original due date
unless insured through Ex-Im Bank (or other acceptable) export credit insurance
for comprehensive commercial and political risk, in which case ninety
(90) calendar days shall apply;

(l) that arises from a sale of goods to or performance of services for an
employee, stockholder, or subsidiary of the Borrower, intra-company receivables
or any receivable from a stockholder, any person or entity with a controlling
interest in the Borrower or which shares common controlling ownership with the
Borrower;

 

14



--------------------------------------------------------------------------------

(m) that is backed by a letter of credit where the Items covered by the subject
letter of credit have not yet been shipped, or where the covered services have
not yet provided;

(n) that the Lender or Ex-Im Bank, in its reasonable judgment, deem
uncollectible or unacceptable; this category includes, but is not limited to,
finance charges or late charges imposed on the foreign buyer by the Borrower as
a result of the foreign buyer’s past due status;

(o) that is denominated in non-U.S. currency, unless pre-approved in writing by
Ex-Im Bank;

(p) that does not comply with the terms of sale as set forth by Ex-Im Bank;

(q) that is due and payable from a Buyer who becomes unable to pay its debts or
whose ability to pay its debts becomes questionable;

(r) that arises from a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, or any other repurchase or return basis or is evidenced
by chattel paper;

(s) for which the Items giving rise to such Accounts Receivable have not been
shipped to the Buyer or when the Items are services, such services have not been
performed or when the Export Order specifies a timing for invoicing the Items
other than shipment or performance and the Items have not been invoiced in
accordance with such terms of the Export Order, or the Accounts Receivable do
not otherwise represent a final sale;

(t) that is subject to any offset, deduction, defense, dispute, or counterclaim,
or the Buyer is also a creditor or supplier of the Borrower, or the Account
Receivable is contingent in any respect or for any reason;

(u) for which the Borrower has made any agreement with the Buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment;

(v) for which any of the Items giving rise to such Account Receivable have been
returned, rejected, or repossessed;

(w) that arises from the sale of Items that do not meet 50% U.S. Content
requirements; or

(x) that is deemed to be ineligible by Ex-Im Bank.

Bank reserves the right at any time after the Closing Date to adjust the Minimum
EX-IM Foreign Eligibility Requirements in its good faith business judgment and
establish new criteria to determine the foregoing.

“EX-IM Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties set forth in Section 5.3 of the Domestic Loan
Agreement

“EX-IM Guarantee” is that certain Master Guarantee Agreement or other agreement,
as amended from time to time, the terms of which are incorporated into this
EX-IM Agreement.

 

15



--------------------------------------------------------------------------------

“EX-IM Loan Documents” means that certain Export-Import Bank Loan and Security
Agreement (“EX-IM Loan Agreement”), any note or notes executed by Borrower or
any other agreement entered into in connection with this EX-IM Loan Agreement,
pursuant to which EX-IM Bank guarantees Borrower’s obligations under this EX-IM
Agreement.

“EX-IM Maturity Date” is October 31, 2011.

“Export Order” is a written export order or contract for the purchase by the
buyer from the Borrower of any finished goods or services which are intended for
export.

“Foreign Borrowing Base” means the lesser of (a) Seven Million Five Hundred
Thousand Dollars ($7,500,000) or (b) (i) (A) up to ninety percent (90%) of EX-IM
Eligible Foreign Accounts that are payable in U.S. Dollars or are properly
hedged (in the discretion of Bank) against foreign currency risk or (B) up to
seventy percent (70%) of EX-IM Eligible Foreign Accounts that do not meet the
requirements of (b)(i)(A) but are major foreign currencies denominated PLUS
(ii) sixty-five percent (65%) of EX-IM Eligible Inventory; provided, however,
that the amount of the Foreign Borrowing Base calculated under this section
(b)(ii) may not exceed the lesser of (A) $1,500,000 or (B) an amount equal to
sixty percent (60%) of the total EX-IM Advances outstanding at any time, as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“Loan Documents” are, collectively, this EX-IM Agreement, the Domestic Loan
Documents, any note, or notes or guaranties executed by Borrower or Guarantor in
connection with this EX-IM Agreement or the Domestic Loan Documents, and any
other present or future agreement between Borrower and/or for the benefit of
Bank in connection with this EX-IM Agreement or the Domestic Loan Documents, all
as amended, extended or restated.

“Minimum Foreign Eligibility Requirements” is defined in the term “Eligible
Foreign Accounts.”

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including letters of credit and exchange
contracts and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank and the
Obligations of Borrower under the Domestic Loan Documents.

“Schedule” is any attached schedule of exceptions.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit B.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this EX-IM Agreement to be
executed as of the Closing Date.

 

BORROWER: RAMTRON INTERNATIONAL CORPORATION By:  

/s/ Eric A. Balzer

Title:  

Chief Executive Officer

BANK: SILICON VALLEY BANK By:  

/s/ Chris Ennis

Title:  

Relationship Manager

Closing Date: July 6 , 2011

[Signature page to Ex-Im Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other Proceeds, resulting from the sale or disposition of
any of the foregoing and any documents of title representing any of the above;

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower;

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing);

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s Books relating to the foregoing;

All Supporting Obligations and all Borrower’s Books relating to the foregoing
and any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and Proceeds thereof.

Notwithstanding the foregoing, the Collateral shall not be deemed to include
(i) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States and (ii) any copyrights (including computer programs,
blueprints and drawings), applications, copyright registration and like
protection in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; any design rights;
any patents, patent copyright applications and

 

[Exhibit A to Ex-Im Loan and Security Agreement]



--------------------------------------------------------------------------------

like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
by such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damage by way of any past, present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”).

Borrower has further agreed, among other things, not to sell, transfer, assign,
mortgage, pledge, lease grant a security interest in, or encumber any of its
Intellectual Property or enter into any agreement, document, instrument or other
arrangement (except with or in favor of the Bank) with any Person which directly
or indirectly prohibits or has the effect of prohibiting Borrower from selling,
transferring, assigning, mortgaging, pledging, leasing, granting a security
interest in, or encumbering any of its Intellectual Property, without Bank’s
prior written consent, except for non-exclusive licenses and similar
arrangements for the use of the property of Borrower.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

Transaction Report

[Exhibit B to Ex-Im Loan and Security Agreement]